Title: To George Washington from Samuel Osgood, 5 October 1789
From: Osgood, Samuel
To: Washington, George


          
            Sir
            General Post Office New York October 5th 1789
          
          I do myself the honor to inclose a Copy of an Advertisement which I propose to have published tomorrow, relative to Contracts for the conveyance of the Mail for one year to commence on the first Day of January next, at which time the present Contracts expire.
          It is not materially different from the Advertisement ⟨illegible⟩ By the ⟨illegible⟩ for the ⟨transportation illegible⟩ the Post Office, the Post Master General is as he ought to be, made subject to the direction of the President of the United States in performing the duties of his Office and in forming Contracts for the transportation of the Mail.
          I shall be extreemly happy to know your pleasure, and will at all times use my utmost indeavours to execute the same with fidelity.
          I have appointed for my Assistant Jonathan Burrall, one of the late Commissioners for settling Public Accounts—His past services, as well as his Abilities entitle him in my opinion to a better place and I hope in the new arrangement this Office will be made better.
          I propose to send him immediately to the southward in order that he may, on the spot examine into the Character of the Deputies, and to reappoint such as have behaved well and ⟨can⟩ give good security to discharge faithfully the Trust resposed in them—To displace such as have not, and to appoint others in their places.
          I have appointed a Deputy Post Master Sebastion Bea⟨illegible⟩ Bauman for the City of New-York, and Robert Patton for Philadelphia.
          I hope these appointments will meet with your approbation. From Mr Patton who has been several years in the Post Office at

Philadelphia I have acquired nearly all the information I now possess relative to the Post Office business. His conduct in that Office has rendered him universally agreeable to the Citizens of Philadelphia—as will apear from the recommendations in my possession. I have The Honor to be &c.
        